Order entered April 24, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01672-CR
                                       No. 05-13-01720-CR

                        FRANCISCO JAVIER ESCOBAR, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-59278-M, F11-71776-M

                                            ORDER
       The Court REINSTATES the appeals.

       On March 4, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On April 22, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the March 4, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE